UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6873


HARVEY P. SHORT,

                Plaintiff - Appellant,

          v.

J. D. WALLS, II; JASON HALL, Officer; LINDSAY DONAHOE,
Officer; JOHN DOE, Officer; WYETTA FREDERICKS, Director;
JOHN MCKAY, Jail Administrator; RICK ROGERS, Lieutenant;
CHAD CARDINAL,

                Defendants - Appellees,

          and

SOUTH CENTRAL REGIONAL JAIL,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:07-cv-00531-JTC)


Submitted:   February 10, 2011             Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harvey P. Short, Appellant Pro Se. Dwayne Edward Cyrus, SHUMAN,
MCCUSKEY & SLICER, PLLC, Charleston, West Virginia; John D.
Hoblitzell, III, KAY, CASTO & CHANEY, PLLC, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Harvey      P.   Short    appeals    the   district     court’s    order

accepting in part the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed    the     record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Short v. Walls, No. 2:07-cv-00531-JTC (S.D.W. Va. Mar.

5, 2010).       We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before    the   court    and   argument       would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         3